Citation Nr: 0532191	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  99-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
residuals of a fracture of the left humerus with bursitis.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1983 to August 
1992.  This appeal is from a rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).

The veteran reported in his notice of disagreement that he 
suffers aggravation of his service-connected conditions to 
which he subjects his family.  It appears he means that his 
disabilities have emotional effects of which his family bears 
the brunt.  The emotional consequences of his disabilities 
are not among the rating criteria for the disabilities at 
issue in this case.  If he wishes to pursue it, he may have 
the basis of a claim for secondary service connection for a 
psychiatric disorder.  The matter is referred to the RO to 
ascertain whether the veteran intends such a claim.  (See the 
veteran's statement of June 1999.)


FINDINGS OF FACT

1.  The veteran's left wrist is currently rated at the 
maximum rating afforded for impairment of the left wrist.

2.  The veteran's left humerus with bursitis manifests with 
slight reduction in range of motion amounting to a range of 
motion greater than a compensable impairment, with additional 
functional impairment due to pain, painful motion, increased 
pain with repetitive movement, and related effects sufficient 
to produce impairment comparable to limitation of the arm to 
midway between the side and the shoulder, but not nearly 
approximating limitation of motion to no more than 25 degrees 
from the side.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating higher than 
10 percent for the left wrist are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2005).

2.  The schedular criteria for an initial rating higher than 
20 percent for residuals of a fracture of the left humerus 
with bursitis of the left shoulder are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran's claims predated the VCAA.  VA notified the 
veteran in June 2001 of his rights and of VA's and his 
respective burdens to produce information and evidence 
necessary to substantiate his claims, but the notice failed 
to inform him of the information and evidence necessary to 
substantiate the claims.  See 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  Prior to this letter, a June 1999 
statement of the case provided the veteran the complete text 
of all of the regulations bearing on his claims, including 
the specific rating criteria for the disabilities he sought 
to have more highly rated.  His August 1999 substantive 
appeal reveals, however, his actual notice of the elements of 
evidence necessary to substantiate his claim.  Consequently, 
he has not been prejudiced by the defect in the June 2001 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In February 2004, VA provided the veteran a notice letter 
that complied with all of the notice requirements of the act.  
See 38 C.F.R. § 3.159(b) (2005).

VA has obtained all evidence of which the veteran provided 
notice.  He has reported no medical treatment for his claimed 
disabilities, and the evidence of record comprises the 
reports of VA compensation examinations of record.  The 
February 2004 VCAA letter requested the veteran to inform VA 
of any non-VA evidence he wished considered in support of his 
claim, and he did not respond.  There was no failure to 
obtain evidence of which VA must notify the veteran.  VA has 
discharged its duty to obtain evidence, to examine the 
veteran, and to obtain medical opinions as necessary to 
decide the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).

II.  Higher Initial Ratings

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

A.  Residuals of Fracture of Left Humerus with Bursitis

The veteran's left humerus and left shoulder bursitis is 
rated as limitation of motion of the shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The criteria are set out in a 
February 2004 supplemental statement of the case furnished 
the veteran.

The evidence of record comprises the reports of VA 
examinations of the veteran in April 1999, January 2003, and 
March 2004, with addenda.  He has reported his symptoms and 
their course and changes in various circumstances in his 
notice of disagreement, his substantive appeal, and in 
clinical interviews with the several VA examiners.  These 
reports well represent his subjective complaints during the 
time his claim has been pending.  The gist of the veteran's 
claim for a higher rating is that the extent of pain, painful 
motion, increase in pain with repetitive motion, reduced 
endurance, and related factors listed in VA regulations, see 
38 C.F.R. §§ 4.40, 4.45 (2005), warrant a rating higher than 
that afforded the limitation of motion alone.

VA agrees that the veteran's functional impairment warrants a 
higher rating than would be awarded for limitation of motion 
alone, and his current 20 percent disability rating reflects 
this impairment.  The veteran's disability is currently rated 
under Diagnostic Code 5201 for limitation of motion.  He is 
shown to be right-arm dominant, so he is rated for the non-
dominant (minor) arm.  Ability to raise the arm above the 
shoulder is noncompensable.  Limitation to level with the 
shoulder is rated 20 percent disabling, and limitation to 
half way between the side and the shoulder is also rated 20 
percent disabling in the minor arm, but 30 percent disabling 
if in the major arm.  Diagnostic Code 5201.

The salient feature of the several VA examinations of record 
is that the veteran consistently has a noncompensable range 
of motion.  He has reported the subjective impairment, which 
VA examiners have corroborated, although the March 2004 
examiner distinguished between the veteran's subjective 
impairment and purely objective confirmation.  His testimony 
about the extent of functional impairment includes some 
apparent contradiction, as between his substantive appeal 
statement that his left humerus impairment was "preventing 
the veteran from satisfactorily completing physical agility 
testing for law enforcement," compared with his report to 
the January 2003 VA examiner that he "has had no problems 
related to these injuries as far as his work" was concerned.  
In January 2003, He reported pain with repetitive use of the 
arm as 8 on a scale of10, but as a maximum of 5 on a scale of 
10 in reporting to the March 2004 examiner.  Nonetheless, the 
examiner's findings are, on the whole, consistent with his 
reports, which are deemed credible.

The veteran's 20 percent rating is, in light of the rating 
criteria for limitation of motion, wholly and solely for the 
other functional impairments characterized in the pertinent 
regulations.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45 
(2005).  But for these impairments, the disability would be 
noncompensable.

The close questioning of the March 2004 examiner shows, as 
the examiner opined, that the veteran does not have seasonal 
or periodic flare-ups of the sort that require the examiner's 
expert opinion on the amount of additional impairment during 
such flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The prior examiner's reports consistently describe frequent, 
short duration increases in impairment related to repetitive 
use, position, and sometimes for unknown or unapparent 
reasons.  These are not flare-ups within the meaning of 
DeLuca.

Finally, the examination evidence is consistent that the left 
humerus itself has healed well, and the residual condition 
resulting in disability is the bursitis.  The April 2003 
addendum to the January 2003 examination report is persuasive 
on this point.  Review of the rating schedule shows no other 
diagnostic code more appropriate for rating the disability 
than the one currently used.  The veteran has functional 
impairment due to the symptoms he reports comparable to a 
limitation of elevation of the arm to mid way between the 
side and the shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).  It does not more nearly approximate the 
disability resulting from a limitation in raising the arm to 
no more than 25 degrees from the side.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5201 (2005).

B.  Residuals of Left Wrist Fracture

The appellant's left wrist is currently rated 10 percent 
disabling under the rating criteria for limitation of motion 
of the wrist, 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005), 
the only rating afforded under that code.  The wrist is not 
ankylosed, and thus cannot be rated higher under the 
diagnostic code for ankylosis (bony fixation) of the wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2005).  VA 
examination in March 2004 shows some bony arthrosis, but 
rating the wrist as arthritis would result in the same rating 
currently in effect.  The joint cannot be rated as two major 
joints with arthritis, as the veteran suggests in his 
substantive appeal it should be.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  The medical evidence uniformly 
shows no arthritis in the shoulder, thus he does not have two 
arthritic service-connected joints.  Rating for one arthritic 
joint without limitation of motion yields the same rating he 
has now, 10 percent.  The several factors for consideration 
in addition to limitation of motion, (see 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005)), are not for application when a joint is 
rated at the maximum provided by the rating schedule.

No higher rating may be afforded under that diagnostic code 
except on an extraschedular basis.  Spencer v. West, 13 Vet. 
App. 376, 382 (2000) (veteran with wrist disability rated 10 
percent under Diagnostic Code 5215 cannot obtain higher 
rating despite functional impairment due to pain).  An extra-
schedular rating is authorized when a service-connected 
disability cannot be practicably evaluated under the rating 
schedule because it is of such an extraordinary nature that 
the rating criteria are inadequate to evaluate it, because of 
such related factors as causing marked interference with 
employment or requiring frequent hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2005).  There are no extra-ordinary features 
of this disability that render the schedular rating criteria 
inadequate.  The veteran reported in his November 1999 
substantive appeal that he was unable to satisfactorily 
complete a physical agility examination for his job in law 
enforcement, but he told a January 2003 VA orthopedic 
examiner that he had had no problem related to his service-
connected injuries as far as his work was concerned.  He told 
a March 2004 VA examiner that he had been assigned a desk job 
because of his wrist and shoulder impairments, and that he 
was limited in lifting, especially over his head.  None of 
this testimony described marked interference with employment 
within the meaning of the regulation.

In sum, the veteran has a range of motion shown on VA 
examinations in April 1999, January 2003, and March 2004 to 
far exceed the compensable degree of limitation.  His current 
10 percent rating is entirely for the additional disability 
he has related to multiple of the factors listed in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and no higher rating is authorized 
by law.  The claim must be denied.


ORDER

Initial ratings higher than 20 percent for the residuals of a 
fracture of the left humerus with bursitis and higher than 10 
percent for the residuals of a fracture of the left wrist are 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


